PER CURIAM:
Peter C. Andresen appeals the district court’s orders dismissing his appeal from the bankruptcy court and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Andresen v. Provident Bank, No. CA-03-3567-AW; BK-01-25370 (D. Md. filed June 30, 2004 & entered July 1, 2004; July 14, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED